In an action to reforeelose a mortgage on real property, order denying the appeEant’s motion to dismiss the complaint upon the payment of the taxable costs to date and aE arrears of interest, taxes and water rents, as the same may be determined by the court, reversed upon the law and the facts, with ten doEars costs and disbursements, motion granted, with ten doEars costs, and the matter remitted to the Special Term to determine the amount of such taxable costs and the amounts necessary to be paid by the appeEant to remedy its defaults. In our opinion, no tender by the appeEant to the respondent was necessary because it appears that, if made, it would not have been accepted by the respondent. (Mahnk v. Blanchard, 233 App. Div. 555, and cases cited on p. 561.) Order granting judgment and the interlocutory judgment reversed on the law, without costs, and motion for judgment denied. Lazansky, P. J., Young, Hagarty, CarsweE and Tompkins, JJ., concur.-